NOT PRECEDENTIAL
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 19-1853
                                      _____________

                            UNITED STATES OF AMERICA

                                              v.

                                     CRAIG DEVLIN,
                                              Appellant
                                     _______________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (D.C. No. 1-18-cr-00081-001)
                      District Judge: Hon. Christopher C. Conner
                                   _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                  January 13, 2020

           Before: JORDAN, GREENAWAY, JR., and KRAUSE, Circuit Judges.

                                 (Filed: January 16, 2020)
                                     _______________

                                        OPINION
                                     _______________




       
        This disposition is not an opinion of the full court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
JORDAN, Circuit Judge.

         Craig Devlin appeals from the revocation of his supervised release and the

imposition of a term of imprisonment and further period of supervised release. His

attorney has moved to withdraw as counsel, pursuant to the Supreme Court’s decision in

Anders v. California, 386 U.S. 738 (1967). Because there are no nonfrivolous issues to

appeal, we will grant the motion to withdraw and will affirm the judgment of the District

Court.

I.       BACKGROUND

         In 2011, Devlin pled guilty in the United States District Court for the District of

Maryland to conspiring to distribute and to possess heroin with intent to distribute. He

was sentenced to 70 months in prison, followed by a 4-year term of supervised release.

In March of 2018, the United States District Court for the Middle District of

Pennsylvania accepted jurisdiction over Devlin’s supervised release. Soon after, he was

in trouble: he used illegal drugs, failed to submit to drug testing, and lied to his probation

officer. He admitted to those violations and was subsequently sentenced to 6 months

imprisonment and a further term of supervised release of 24 months.

         Devlin completed his term of imprisonment without incident. But, once outside of

prison, he again violated the terms of his supervised release. He failed to report to the

probation office within 72 hours of his release from custody, and he subsequently tested

positive for using drugs. A couple of months later, he once again failed to report to the

probation office and failed to inform them of a change in his employment status. The

probation office accordingly petitioned the District Court for a bench warrant. [App. at

                                               2
39.] Instead, the Court issued a summons. When Devlin failed to appear in court on

March 1, 2019, a warrant was issued for his arrest. In addition to the other violations

cited in the summons, on March 26 2019, before appearing in court, Devlin admitted to

recent drug use, which was confirmed by a drug test.

       Appearing before the District Court, Devlin confirmed that he understood the

charges against him and that he was entitled to a hearing on them. He then waived his

right to a full hearing. He admitted to Grade C violations of the terms of his supervised

release and requested a sentence of 8 months in prison with no subsequent period of

supervision. The Court correctly identified the imprisonment range under the Sentencing

Guidelines as 6 to 12 months. The Court imposed the 8-month sentence of imprisonment

that Devlin asked for but also imposed 12 months of supervised release, with 90 days of

that period to be served in a halfway house. The Court reasoned that the additional

period of supervised release was necessary in light of Devlin’s repeated relapses and

struggle with drug addiction.

       Devlin now appeals.

II.    DISCUSSION1

       Counsel may seek to withdraw from the representation of a criminal defendant

when there are no nonfrivolous issues to appeal. Anders, 386 U.S. at 744. When counsel

thus invokes Anders we first determine whether the requirements of our Local Appellate



       1
         We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). The
District Court had jurisdiction pursuant to 18 U.S.C. §§ 3583(e) and 3605.

                                             3
Rule 109.2(a) have been fulfilled.2 Second, we examine “whether an independent review

of the record presents any nonfrivolous issues.”3 United States v. Youla, 241 F.3d 296,

300 (3d Cir. 2001). “We exercise plenary review to determine whether there are any

such issues.” Simon v. Gov’t of the V.I., 679 F.3d 109, 114 (3d Cir. 2012) (citing Penson

v. Ohio, 488 U.S. 75, 80-83 & n.6 (1988)). And when an Anders brief is adequate on its

face, our review of the record is guided by the brief itself. United States v. Coleman, 575
F.3d 316, 321 (3d Cir. 2009).

               The Anders Brief Is Adequate

       The first step of our review reveals that counsel’s Anders brief contains an

adequate examination of the record and of issues that arguably might support an appeal.



       2
           The Third Circuit Local Appellate Rule 109.2(a) states:

       Where, upon review of the district court record, counsel is persuaded that
       the appeal presents no issue of even arguable merit, counsel may file a
       motion to withdraw and supporting brief pursuant to Anders v. California,
       386 U.S. 738 (1967), which must be served upon the appellant and the
       United States. The United States must file a brief in response. Appellant
       may also file a brief in response pro se. After all briefs have been filed, the
       clerk will refer the case to a merits panel. If the panel agrees that the appeal
       is without merit, it will grant counsel’s Anders motion, and dispose of the
       appeal without appointing new counsel. If the panel finds arguable merit to
       the appeal, or that the Anders brief is inadequate to assist the court in its
       review, it will appoint substitute counsel, order supplemental briefing and
       restore the case to the calendar. The panel will also determine whether to
       continue the appointment of current counsel or to direct the clerk to
       discharge current counsel and appoint new counsel.
       3
         Whether an issue is frivolous is a question informed by the standard of review
for each potential claim raised. See United States v. Schuh, 289 F.3d 968, 974-76 (7th
Cir. 2002) (determining that the issue on appeal would be frivolous when reviewed for
plain error).
                                              4
Counsel represents that he has reviewed Devlin’s case, and that he has not been able to

identify any viable issues to appeal. Specifically, he concludes that 1) the District Court

had jurisdiction; 2) Devlin’s waiver of a hearing and admissions relating to the

supervised release violations were valid and voluntary; and 3) the sentence imposed by

the District Court was both legal and reasonable. Our independent review of the record

confirms each of those conclusions.

              Our Independent Review Reveals No Nonfrivolous Issues

       None of the potential issues identified by counsel has any merit, and Devlin has

declined to file a pro se brief.

               1. The District Court Had Jurisdiction

       The District Court had the authority to terminate, extend, or revoke Devlin’s term

of supervised release. 18 U.S.C § 3583(e)(1)-(3). No one disputes, or reasonably could

dispute, that the Court had subject matter jurisdiction. As for personal jurisdiction,

although Devlin was originally convicted in Maryland, the Middle District of

Pennsylvania accepted jurisdiction under 18 U.S.C. § 3605. The Court thus properly

exercised jurisdiction over Devlin.

               2. Devlin’s Admissions Were Voluntary

       When revoking a defendant’s supervised release, a district court must ordinarily

find by a preponderance of the evidence that the defendant violated the terms of his

release. Johnson v. United States, 529 U.S. 694, 700 (2000). But when a defendant

admits to the charged violations, the court’s duty is simply to ensure that the admission



                                             5
was counseled and voluntary. United States v. Broce, 488 U.S. 563, 569 (1989). And

here, there is no basis to conclude that it was not.

       Devlin was represented by counsel at the hearing. His lawyer at the time

represented to the Court that she had explained to him his right to a full revocation

hearing. The Court also addressed Devlin to make sure he understood his rights and the

accusations against him. Devlin responded that he wished to admit to the Grade C

violations for which he was ultimately sentenced. His admission was accordingly both

counseled and voluntary.

              3. The Sentence Imposed by the Court Was Reasonable

       To determine whether a sentence is reasonable, we examine “whether the record

as a whole reflects rational and meaningful consideration of the factors enumerated in 18

U.S.C. § 3553(a).” United States v. Grier, 475 F.3d 556, 571 (3d Cir. 2007). If the

record demonstrates that the District Court did consider those factors, we then examine

whether the Court reasonably applied them. United States v. Bungar, 478 F.3d 540, 543

(3d Cir. 2007). In the present record, there is nothing to suggest that the District Court’s

sentence was unreasonable.

       Both Devlin and the Government agreed that the relevant guidelines range was 6

to 12 months. And the Court ultimately imposed the 8-month sentence that Devlin

himself requested. The only contested portions of the sentence are the further 12-month

term of supervised release and the 90-day period in a halfway house. The District Court

had the authority to impose both conditions, 18 U.S.C. § 3583(e), (h), and it gave

reasoned consideration to the relevant factors in imposing the sentence. The Court was

                                              6
specifically concerned that Devlin “suffer[ed] from a long term addiction problem” and

that, “because of the dangers of continued drug use,” it was necessary to have “an

additional term of supervision[.]” (App. at 47.) The sentence the Court imposed was

clearly reasonable, both procedurally and substantively.

III.   CONCLUSION

       For the foregoing reasons, we will grant counsel’s motion to withdraw and affirm

the judgment of the District Court.




                                            7